Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Schaeffer on February 8, 2022.

The application has been amended as follows: 

IN THE SPECIFICATION:
Please amend paragraph [0022] on page 17 of the specification as follows: 

[0022] 
In this case, as shown in Figs. 5, 6 and [[14]] 14A, 14B, 14C and 14D, as the pair of opposing cylinder mechanisms I and J, a single-rod type is adopted in the one cylinder mechanism I, and a double-rod type is adopted in the other cylinder mechanism J. A rod IR of the single-rod type cylinder mechanism I and the switchable moving stand 7a are provided in an abuttable and separatable manner, and a rod JR of the double-rod type cylinder mechanism J and the switchable moving stand 7a are coupled with and fixed to each other. The reason why the double-rod type is adopted as the other cylinder mechanism J is that in the case of the single-rod type, thrust of push and pull of the rod are different, and that it is troublesome to regulate a pressure contact force of each of the one tooth face B1 or the other tooth face B1. By contrast, in the case of the double-rod type, the thrust of push and pull of the rod JR can be made same, and thus it provides good regulation and control of the pressure contact force of each of the one tooth face B1 and the other tooth face B1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
February 8, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723